Title: To James Madison from David Meade Randolph, 9 July 1811 (Abstract)
From: Randolph, David Meade
To: Madison, James


9 July 1811, London. Offers JM some “political remarks—emanating from some interesting communications with several distinguished characters” on both the ministerial and opposition sides of the policy questions agitating Great Britain. Makes some comparisons of “National Greatness”; finds that in Great Britain it is measured by “Wealth and power” and in the U.S. by “National equality of Rights & community of happiness!” Regrets that “garbeled extracts” of the most violent American party prints have persuaded John Bull and the ministers of America’s “deadly hostility” but believes that the people of Great Britain “possess similar doctrines of Liberty and religious tolleration” to those held in the U.S. Has obtained information from “certain distinguished characters” in Ireland that has persuaded him “their feelings, policy, ultimate views, and the unceasing leaven forming the basis of the Irish character, are not only congenial, but aspire to be identified with our more fortunate Countrymen; whose hopes are kept down by contemplating the vast difference of space across the Irish Channel, and the Atlantic!” These remarks are prefatory to enclosing a communication from Sir Jonah Barrington, “which has resulted from personal interviews I had been honored with, by the celebrated Mr. Grattan and others.”
